DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Supplemental Appeal Brief dated October 20, 2021 and Appeal brief conference conducted on January 7 2021.  Claims 1-12 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-patent Publication 2014 Dodge Grand Caravan Owner’s Manuel (herein after Dodge Manuel).

As per claim 1, and similarly with respect to claim 7, Dodge Manuel discloses a display unit comprising: an electronic control unit configured to: cause a visual display to display at least one remaining range in a motor vehicle as a function of stored energy of an energy store for at least one drive system of the motor vehicle (e.g. see pp. 337-338, wherein a display is provided indicating a driving distance available indicated as Distance to Empty (DTE) based upon a remaining fuel amount), and suppress the display of the at least one remaining range, despite the energy store having stored energy corresponding to the at least one remaining range, in response to a determination that at least one defined operating condition exists (e.g. see pp. 337-338, wherein when the DTE is less than 30 miles, the display discontinues a display of remaining available miles and instead indicates “LOWFUEL”, the “LOWFUEL” indication suppressing the available range and the defining operation condition comprises the vehicle having an estimated less than 30 miles of a driving range).  

Allowable Subject Matter
Claim 2-6 and 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:

The following is an examiner’s statement of reasons for allowance:



With respect to claims 6 and 12, the features of specifying a remaining range of at least two drive systems of the vehicle and a sum of non-suppressed remaining range as the total remaining range, when considered in view of other claimed features and the prior art of record renders the claims and their dependents novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669